Exhibit 10.4

 

TRADEMARK LICENSE AGREEMENT

 

 

THIS TRADEMARK LICENSE AGREEMENT (this “Agreement”) is made and entered into as
of this 26th day of December, 2003, by and between DNA DREAMFIELDS COMPANY, LLC,
an Ohio limited liability company having its principal place of business located
at 14 West Park Place, Oxford, Ohio 45056 (“Licensor”), and DAKOTA GROWERS PASTA
COMPANY, INC., a North Dakota corporation having its principal place of business
located at One Pasta Avenue, Carrington, North Dakota 58421 (“Licensee”).

 

W I T N E S S E T H:

 

WHEREAS, Licensee, B-New, LLC, an Ohio limited liability company (“B-New”),
TechCom Group, LLC, a Florida limited liability company, and Buhler, Inc., a
Minnesota corporation, are parties to a certain DNA Dreamfields Company, LLC
Operating Agreement, dated as of October 31, 2003 (the “Operating Agreement”),
and have formed and capitalized Licensor for the purposes of, among other
things, manufacturing in North America and selling globally, low digestible
carbohydrate pasta, rice and potatoes under the brand name, “Dreamfields” (the
“Brand”);

 

WHEREAS, Licensee is in the business of manufacturing, marketing, distributing
and selling dry pasta products;

 

WHEREAS, Licensee and Licensor have entered into a certain Exclusive
Manufacturing Agreement (the “Manufacturing Agreement”), dated of even date
herewith, pursuant to which Licensee has agreed to manufacture, on an exclusive
basis, low digestible dry pasta products under the Brand (the “Products”), and
Licensor has engaged Licensee to so manufacture, on an exclusive basis, the
Products, upon the terms and subject to the conditions of the Manufacturing
Agreement;

 

WHEREAS, Licensee and Licensor have entered into a certain Services Agreement
(the “Services Agreement”), dated of even date herewith, pursuant to which
Licensee has agreed to provide certain administrative, accounting, information
technology, sales and distribution services to DNA to facilitate the sale and
distribution of the Products upon the terms and subject to the conditions of the
Services Agreement;

 

WHEREAS, Licensee and Licensor have entered into a certain Technology Sublicense
Agreement (the “Technology Sublicense”), dated of even date herewith, pursuant
to which Licensor has granted to Licensee an exclusive sublicense to use certain
technology necessary to manufacture the Products in connection with Licensee’s
manufacture of the Products;

 

WHEREAS, in connection with the formation and capitalization of Licensor and
pursuant to the Operating Agreement and a certain Trademark and Trade Name
Assignment, dated of even date herewith, made by B-New for the benefit of
Licensor, B-New transferred and assigned to Licensor all the right, title and
interest B-New had or may have in, among other things, the United States
Trademark Registrations identified and set forth on Exhibit A hereto (the
Trademarks”); and

 

WHEREAS, in order to facilitate Licensee’s manufacture, on an exclusive basis,
of the Products pursuant to the terms and conditions of the Manufacturing
Agreement, and the sale and distribution of the Products by Licensee, Licensor
desires to grant to Licensee a license to use the Trademarks in accordance with
the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                       Grant of License.  Licensor hereby
grants to Licensee a perpetual, exclusive, global, royalty-free license to use
the Trademarks for purposes of manufacturing, marketing, selling and
distributing the Products (the “Licensed Purposes”).  Licensor hereby
acknowledges and agrees that the license granted hereby is exclusive to
Licensee.  Accordingly, Licensor hereby agrees not to: (a) directly or
indirectly use the Trademarks for its own account in connection with the
manufacture, marketing, sale or distribution of the Products or any products
similar to or competitive with the Products; or (b) directly or indirectly enter
into any agreements, arrangements or relationships with any third parties (other
than Licensee) to use the Trademarks in connection with the manufacture,
marketing, sale or distribution of the Products or any products similar to or
competitive with the Products.

 

2.                                       Terms of Use.  Licensee hereby
acknowledges and agrees that the license of the Trademarks granted hereby is
limited to Licensee’s use of the Trademarks for the Licensed Purposes, and
Licensee hereby agrees to use the Trademarks only for the Licensed Purposes,
subject to the condition that the Products must meet the Specifications (as
defined in the Manufacturing Agreement), to the extent not inconsistent with
applicable law.  Licensor shall be permitted, on reasonable notice and during
normal business hours, to enter the premises of Licensee in order to inspect
Licensee’s operations and verify that the Products being manufactured under the
Trademarks meet the Specifications, to the extent not inconsistent with
applicable law.

 

3.                                       Prohibitions Against Assignments and
Sublicensing.  Neither Licensor, Licensee nor any of their respective permitted
successors and assigns may transfer or otherwise assign (including, without
limitation, by virtue of the merger or sale of all or substantially all of the
assets of Licensor, Licensee or their respective permitted successors and
assigns) this Agreement without the prior written consent of the non-assigning
party, which consent may be denied in the non-assigning party’s sole and
absolute discretion.  In addition, neither Licensor nor Licensor’s permitted
successors and assigns may transfer or otherwise assign (including, without
limitation, by virtue of the merger or sale of all or substantially all of the
assets of Licensor or Licensor’s permitted successors and assigns) the
Trademarks without the prior written consent of Licensee, which consent may be
denied in Licensee’s sole and absolute discretion.  In the event of any
assignment or transfer (including, without limitation, by virtue of the merger
or sale of all or substantially all of the assets of Licensor, Licensee or their
respective permitted successors and assigns) of the Manufacturing Agreement, the
Technology Sublicense and/or the Trademarks, this Agreement shall
contemporaneously therewith be automatically assigned and transferred to the
transferee or assignee of the Manufacturing Agreement, the Technology Sublicense
and/or the Trademarks. Licensee may not grant any sublicense hereunder without
the prior written consent of Licensor, except that Licensee may grant a
sublicense hereunder to a subsidiary of Licensee without the prior written
consent of Licensor for the purposes of fulfilling Licensee’s obligations under
the Manufacturing Agreement or any other agreement entered into by and between
Licensor and Licensee.

 

4.                                       Termination.

 

4.1                                 Dissolution and Insolvency.  If either party
hereto (an “Insolvent Party”) makes an assignment for the benefit of its
creditors, files a voluntary petition under federal or state bankruptcy or
insolvency laws, a receiver or custodian is appointed for that party’s business,
or proceedings are instituted against that party under federal or state
bankruptcy or insolvency laws that have not been stayed or dismissed within
sixty (60) days, this Agreement may be terminated by the party hereto other than
the Insolvent Party, with termination effective immediately upon written notice
to the Insolvent Party.

 

4.2                                 Breach.  If either party (the “Terminating
Party”) believes that the other party (the “Defaulting Party”) has materially
breached this Agreement, the Terminating Party shall give the Defaulting Party
written notice thereof (the “Notice to Cure”).  The Notice to Cure must state
the nature of the breach in reasonable detail and that the Terminating Party
views such alleged breach as a basis for terminating this Agreement.  If the
Defaulting Party fails to cure the alleged breach within sixty (60) days (the
“Cure Period”) after its receipt of the Notice to Cure, this Agreement shall, at
the option of the Terminating Party, terminate.  DNA expressly agrees that the
remedies at law for any breach by DNA of the exclusivity provisions of this
Agreement, including, but not limited to, Section 1 of this Agreement, would be
inadequate and that, in addition to any other remedies that

 

2

--------------------------------------------------------------------------------


 

Dakota Growers may have in the event of any such breach, Dakota Growers shall be
entitled to temporary and injunctive relief without the necessity of proving
actual damages or posting bond.  DNA acknowledges that Dakota Growers would not
enter into this Agreement unless DNA agreed to the exclusivity provisions of
this Agreement, including, but not limited to, Section 1 of this Agreement.

 

4.3                                 This agreement automatically terminates if
both the Manufacturing Agreement and the Services Agreement are terminated.  In
addition, this Agreement may be terminated by the mutual written consent of each
of Licensor and Licensee.

 

4.4                                 Survival.  Termination of this Agreement
shall not relieve either party of its obligations under this Agreement or for
liability for any breach of this Agreement to the extent any such obligation or
liability was incurred or arose prior to or in connection with the termination.

 

5.                                       Miscellaneous.

 

(a)                                  Any written notices between Licensor and
Licensee required or permitted to be given under this Agreement, shall be
sufficiently given if hand delivered or if mailed by certified mail, return
receipt requested, to the respective address of the other party, subject to
change upon written notice, as follows:

 

If to Licensor:

DNA Dreamfields Company, LLC

14 West Park Place

Oxford, OH 45056

Attention: Mike Crowley

Tel.: (513) 524-9256

Fax: (513) 524-5167

 

with a copy to:

Ulmer & Berne LLP

600 Vine Street

Suite 2800

Cincinnati, OH 45201

Attention: Scott P. Kadish

Tel.: (513) 762-6200

Fax: (513) 762-6245

 

If to Licensee:

Dakota Growers Pasta Company, Inc.

One Pasta Avenue

Carrington, ND 58421

Attention: Thomas P. Friezen

Tel.: (701) 652 4893

Fax: (701) 652-3701

 

with a copy to:

Lindquist & Vennum P.L.L.P.

4200 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Attention: Ronald D. McFall

Tel.: (612) 371-3551

Fax: (612) 371-3207

 

3

--------------------------------------------------------------------------------


 

A notice delivered hereunder shall be deemed to have been delivered on the date
of delivery, if delivered by hand with evidence of receipt, or three (3)
business days after mailing by certified mail, return receipt requested.

 

(b)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of Ohio, without giving
effect to the principles of conflicts of law thereof.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, SHALL BE
BROUGHT AND MAINTAINED EXCLUSIVELY: (i) IN THE COURTS OF THE STATE OF MINNESOTA
(HENNEPIN COUNTY) OR IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
MINNESOTA, IN THE CASE OF ANY LITIGATION COMMENCED BY LICENSOR; AND (ii) IN THE
COURTS OF THE STATE OF OHIO (HAMILTON COUNTY) OR IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF OHIO, IN THE CASE OF ANY LITIGATION COMMENCED
BY LICENSEE.  EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF MINNESOTA (HENNEPIN COUNTY) AND OF
THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MINNESOTA FOR THE PURPOSE
OF ANY SUCH LITIGATION COMMENCED BY LICENSOR, AND EACH PARTY HEREBY EXPRESSLY
AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF OHIO
(HAMILTON COUNTY) AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF OHIO FOR THE PURPOSE OF ANY SUCH LITIGATION COMMENCED BY LICENSEE. 
EACH OF THE PARTIES FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF MINNESOTA AND OHIO, RESPECTIVELY.  THE PARTIES HEREBY EXPRESSLY AND
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)                                  If any provision of this Agreement is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Agreement, such provision will be fully severable, and
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never been a part of this Agreement.  In such event,
the remaining provisions of this Agreement will remain in full force and effect
and will not be affected by the illegal, invalid, or unenforceable provision or
by its severance from this Agreement.  Furthermore, in lieu of each such
illegal, invalid or unenforceable provision, there will be added as a part of
this Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible to be legal, valid and enforceable.

 

(d)                                 This Agreement constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral or
written, relating to the subject matter hereof.  This Agreement may not be
amended, supplemented or modified in any way unless by written agreement signed
by all of the parties.

 

(e)                                  The headings in the Agreement are included
for convenience of reference only and in no way define or delineate any of the
provisions hereof or otherwise affect their construction or effect.

 

(f)                                    This Agreement shall be binding upon and
inure to the benefit of the successors and permitted assigns of the parties
hereto.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers, thereunto duly authorized, as of the date first
set forth above.

 

 

 

DNA DREAMFIELDS COMPANY, LLC

 

 

 

 

 

 

 

 

By:

        /s/ Mike Crowley

 

 

Its:

        President

 

 

 

 

DAKOTA GROWERS PASTA COMPANY, INC.

 

 

 

 

 

 

 

 

By:

        /s/ Tim Dodd

 

 

Its:

        President/CEO

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Mark

 

Serial Number

DREAMFIELDS

 

Serial Number 76461651

DREAMFIELDS

 

Serial Number 76461652

 

6

--------------------------------------------------------------------------------